 4:04-cr-03140-RGK-DLP Doc # 161 Filed: 06/02/20 Page 1 of 2 - Page ID # 1040




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:04CR3140

       vs.
                                               MEMORANDUM AND ORDER
JOSEPH W. MONDAY,

                    Defendant.


       On February 14, 2006, I sentenced Joseph W. Monday (“Monday”) to 292
months of imprisonment for a conspiracy to distribute methamphetamine in violation
of 21 U.S.C. § 846. (Filing no. 86). On October 28, 2015, Monday, with the
assistance of counsel, moved to have his sentence reduced in light of Amendment
782 to the United States Sentencing Guidelines pursuant to 18 U.S.C. § 3582(c)(2).
On October 30, 2015, pursuant to a stipulation between Monday and the
Government, I reduced Monday’s sentence to 262 months. (Filing no. 154; Filing
no. 155.)

        On May 18, 2020, Monday filed what is titled a “Motion for Reconsideration,”
asking for an early release from his sentence and appearing to assert that he was
entitled to a greater sentence reduction in 2015 based on Amendment 782. (Filing
no. 156.) Also, on that day, Monday filed what is labeled as “Petitioner’s Second
Memorandum of Law in Support of Motion to Alter or Amend Judgment and
Sentence Pursuant to 18 U.S.C. Section 3582(c)(2) and Section 404 of the First Step
Act” and what Monday later calls a “motion to alter or amend judgment and
sentence.” In that motion, Monday argues that I committed a “procedural error” by
not reducing his sentence more under Amendment 782 and he asks to be released
due to his mother’s age and medical issues. (Filing no. 157.) Monday thus requests
that I “resentence [him] to time served.” (Filing no. 157.)
 4:04-cr-03140-RGK-DLP Doc # 161 Filed: 06/02/20 Page 2 of 2 - Page ID # 1041




      I ordered the government to respond. And the government has filed a
thoughtful and thorough brief which I essentially adopt. (Filing no. 60.)

      To the extent Monday is seeking relief under 18 U.S.C. § 3582(c)(2),
Monday’s motion will be denied for several reasons. First, by agreeing in his first
motion that his sentence should be reduced by 30 months (Filing no. 154; Filing no.
155), he waived later challenging my earlier order. Second, 18 U.S.C. § 3582(c)(2)
does not allow for untimely motions for reconsideration or second or successive
motions for relief under the same Guidelines amendment. Third, to the extent his
motion is one for reconsideration, it is untimely. It was filed several years after the
order he now challenges. Fourth, and finally, my order reducing his sentence by 30
months was not only proper but also required under the Sentencing Guidelines.

      To the extent Monday is seeking compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A), his motions will be denied because he has not shown that he has
exhausted his remedies before filing them. Nor has he shown that there are
extraordinary and compelling reasons for his release or that a review of the
sentencing factors would warrant a sentence reduction.

      In summary, and to put it bluntly, I would not reduce his sentence or release
him even assuming I had unfettered discretion to do so.

      IT IS ORDERED that the motions (Filing no. 156 and Filing no. 157) are
denied.

      Dated this 2nd day of June, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge

                                          2
